EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 04/18/2022.
	Claims 1-2, 4-7 and 9 have been amended.  Overall, claims 1-10 are pending in this application.
	Applicants’ cooperation in correcting the informalities in the specification are appreciated.  All of the objections to the specification have been overcome.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr.  Omar A. Galiano (Reg. No. 65,764) on May 2, 2022.  During telephone conversation with Mr.  Galiano, an agreement was reached to amend claims 2 and 4-5.
The application has been amended as follows: 




	- Claim 2 (Currently amended)  
		-- The screw compressor according to claim 1, wherein 
	an opening portion on a shaft hole side of the shaft sealing fluid supply passage is located on a right end side of the shaft section on the delivery side in the axial direction with respect to the second side surface of the seal ring, and 
	the pressure of the fluid that is supplied via the shaft sealing fluid supply passage is set higher than pressure of the working fluid that flows into the clearance. --

	- Claim 4 (Currently amended) 
		-- The screw compressor according to claim 1, wherein 
	an opening portion on a shaft hole side of the shaft sealing fluid supply passage is located on a  left end side of the shaft section on the delivery side in the axial direction with respect to the first side surface of the seal ring. --
	
	- Claim 5 (Currently amended)
		-- The screw compressor according to claim 4, wherein 
	the delivery side shaft sealing unit further includes a shaft sealing fluid recovery passage provided in the casing so as to communicate with the shaft hole on the delivery side, and 
	an opening portion on the shaft hole side of the shaft sealing fluid recovery passage is located on the left end side of the shaft section on the delivery side in the axial direction with respect to the opening portion on the shaft hole side of the shaft sealing fluid supply passage. --

	The amendment to claims 2 and 4-5 have been entered in order to overcome as failing to provide proper antecedent basis for the claimed subject matter (see, page 19, lines 10-18 and page 20, lines 7-13 of the instant specification filed on 08/20/2020) and there are no reference frame for the right/left end side of the shaft section (23) on the delivery side with respect to the seal ring (72).

Allowable Subject Matter
2.	The amendment filed on 04/18/2022 has overcome the objections to the claims, as set forth in the Office action mailed on 02/17/2022. Claims 1-10 are allowed over the prior art of record.
3.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1: The examiner’s statement of reasons for allowance not included in this action can be found in a prior Office action mailed on 02/17/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is 571-272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746